SCHOONMAKER, District Judge.
This is a copyright infringement suit in which we found infringement and awarded *36$1,000 as a reasonable attorney fee to plaintiff. Counsel for plaintiff ask a reconsideration of this award, contending that the amount allowed is totally inadequate, considering the amount of work necessary and done by counsel for the plaintiff.
We have given this matter careful consideration, and are still of the opinion that the award of $1,000 was a reasonable allowance for attorneys’ fees. While we do not doubt that plaintiff’s counsel spent considerable time in the preparation and trial of this case, it is our view that counsel spent more time than would reasonably be required to prepare this case and try it. The petition to increase the award of attorneys’ fees will be denied.
An order may be submitted accordingly.